 In the Matter of CHRYSLERCORPORATIONandINTERNATIONAL UNION,UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OFAMERICA,UAW-CIO,LOCAL UNIONNo. 490Case No. 7-R-2150: -Decided March 6, 1946Rathbone, Perry, Kelley, and Drye,byMr. D. L. Hastings,of NewYork City, for the Company.Mr.William M. Jenkins,of Detroit, Mich., for the Union.Mr. Samuel M. Kaynard,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpona petitionduly filed byInternationalUnion, United Auto-mobile,Aircraft and Agricultural Implement Workers of America,UAW-CIO,Local Union No. 490, herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Chrysler Corporation,Detroit,Michigan,herein called the Company,the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before DavidCitrin, TrialExaminer.The hearing was held at Detroit,Michigan,on January 30, 1946.The Companyand the Union appeared andparticipated.All partieswere afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYChrysler Corporation, a Delaware corporation having its principaloffice in Detroit, Michigan, owns and operates numerous plants66 N. L.R. B., No. 36.320 CHRYSLER CORPORATION321throughout the United States including the Central EngineeringPlant, also known as the Engineering and Research Division, whichis located in Highland Park, Michigan, and which is the plant in-volved in this proceeding.Experimental and research functions arecarried on, although no products for sale are produced at this plant.Prior to the war the Company was principally engaged in the-manu-facture of automobiles and trucks and during the war it manufac-tured war materials for the United States Government and contrac-tors.From 1938 to August 15,1945, the Company annually purchasedraw materials and finished parts in excess of 250 million dollars, ofwhich approximately 45 percent was purchased from vendors locatedwithout the State of Michigan and was shipped to the State ofMichigan. Since August 15, 1945, the Company has purchased tools,raw materials, and finished parts worth tens-of-thousands of dollars.When the Company gets into full production of civilian products,it expects to receive raw materials and other products at a rate atleast equivalent to that at which it received them before the war.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-CIO, Local Union No. 490,isa labor organization, affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn November 13, 1945, the Union by a letter addressed to theCompany requested bargaining rights for the janitors employed atthe Central Engineering Plant. In a letter dated November 15, 1945,the Company refused this request.The Company has refused togrant recognition to the Union as the exclusive bargaining representa-tive of its employees until the Union has been certified by the Boardin an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate."1 The Field Examiner reported that the Union submitted 25 authorization cards bear-ing the names of employees listed on the Company'spay roll which was submittedon January 2, 1946; said pay roll contained the names of 63 employees in the unitcontended for bythe Union;and that of the 25 cards,7 were datedinAugust 1945,and September 1945, and 18 were undatedA witness for the Uniontestified that 33persons now employedby the Companyin a unit sought for by the Union are presentlypaying dues.A representative for the Company stated that there were approximately58 employees in the unitat the timeof the hearing.6586572-46-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all janitors employed by the Companyat its Central Engineering Plant in Highland Park, Michigan, exceptfor foremen, foremen's clerks, and all supervisory employees, withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction.2The Company takes no position with regard to the appropriatenessof the unit although it does not object to the unit sought by thepetitioner.The janitors, both male and female, perform the usual duties associ-ated with their position.They dust, sweep and polish, keep the chipsaway from the machines, scrub and wash the walls, and on occasionsmove furniture.The Union also represents the maintenance employees of the Com-pany but is seeking a separate and distinct unit comprised of janitors.Janitors have their own supervision and are paid on a salary basis,while the maintenance employees of the Company are hourly rated.There is no interchange of positions or duties between the janitorsand the maintenance employees.We find that 'all janitors employed by the Company at its CentralEngineering Plant, but excluding foremen, foremen's clerks, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.''At the bearing the Union amended the unit as shown above. CHRYSLER CORPORATIONDIRECTION OF ELECTION323By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chrysler Corpora-tion, Detroit, Michigan, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-CIO, Local Union No. 490,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.